Order entered November 4, 2016




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-16-01291-CV
                                 No. 05-16-01292-CV

                            IN RE DEON FRIDIA, Relator

              Original Proceeding from the 203rd Judicial District Court
                                Dallas County, Texas
                   Trial Court Cause No. F-1559947 and F-1576821

                                      ORDER
      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                /s/   DOUGLAS S. LANG
                                                      JUSTICE